United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-1671
                                   ___________

Billy Tyler,                         *
                                     *
           Appellant,                * Appeal from the United States
                                     * District Court for the
      v.                             * District of Nebraska.
                                     *
Environmental Protection Agency,     *       [UNPUBLISHED]
                                     *
           Appellee.                 *
                                ___________

                             Submitted: August 23, 2011
                                Filed: August 29, 2011
                                 ___________

Before LOKEN, BYE, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

      Billy Tyler appeals the district court’s1 dismissal of his claim under the
Comprehensive Environmental Response, Compensation, and Liability Act against
the Environmental Protection Agency. After careful de novo review, see Moore v.
Sims, 200 F.3d 1170, 1171 (8th Cir. 2000), we conclude that the court properly
dismissed the claim because Tyler failed to allege that he had provided written notice

      1
       The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.
to the EPA of his intent to sue, as CERCLA requires, see 42 U.S.C. § 9659(a)(2),
even after he was allowed to amend his complaint to cure this defect. Accordingly,
the judgment of the district court is affirmed.
                       ______________________________




                                       -2-